Citation Nr: 1035494	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-38 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of 
a right elbow fracture.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel








INTRODUCTION

The Veteran served on active duty from January 1962 to July 1962, 
from June 1964 to September 1973, and from January 1974 to May 
1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  This issue was remanded by the Board for further 
development in January 2010.

The issue of entitlement to an earlier effective date for 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities 
(TDIU) has been raised by the record (see Statement, July 
14, 2010), but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over this issue, and it is therefore 
referred to the AOJ for appropriate action.  


FINDING OF FACT

In a signed statement from the Veteran received on July 14, 2010, 
prior to the promulgation of a decision in the appeal, the 
Veteran withdrew his appeal for entitlement to a rating in excess 
of 10 percent for residuals of a right elbow fracture.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met 
with respect to the issue of entitlement to a rating in excess of 
10 percent for residuals of a right elbow fracture.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision or on the record at a hearing.  See 38 C.F.R. § 20.202 
(2009).  Withdrawal may be made by the appellant or by his 
authorized representative.  See 38 C.F.R. § 20.204 (2009).  In 
July 2010, a signed statement was received from the Veteran, in 
which he expressed his desire to withdraw his appeal for 
entitlement to a rating in excess of 10 percent for residuals of 
a right elbow fracture.  Hence, there remain no allegations or 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review such claim and it 
is dismissed.


ORDER

The issue of entitlement to a rating in excess of 10 percent for 
residuals of a right elbow fracture, is dismissed.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


